DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 17th, 2022 has been accepted and entered. Accordingly, claims 1, 7, 11, and 17 have been amended; while claims 2 and 12 have been cancelled.  
Claim Interpretation and Contingent Limitations
Claim 1 is a method claim and contains a conditional limitation. 
Claim 1 contains the following conditional limitation: 
“communicating, by the transport vehicle to the control server, an error notification when the transport vehicle reaches a threshold number of failures to detect the second location marker; and identifying, by the control server, the second location market to be defective based on receiving the error notification”

As claim 1 is a process claims, Ex Parte Schulhauser applies to limitations (1) and (2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require “communicating, by the transport vehicle to the control server, an error notification” and “identifying, by the control server, the second location market to be defective” since the claim does not require “the vehicle reaches a threshold number of failures to detect the second location marker” which is a contingency not required by the claim.
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 rejections related to claims 2 and 12 are now withdrawn as a result of the cancellation of claims 2 and 12.
Claims 1, 8, 10-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (hereinafter “Park”), in view of Ito (US20190227571A1) (herenafter “Ito”), further in view of Gupta (US20180329426A1)(hereinafter “Gupta”), further in view of Holger (DE102010030208A1) (hereinafter “Holger”), and further in view of Hiroyuki (US20120257788)(hereinafter “Hiroyuki”).
With respect to claim 1, and similarly 11, Park discloses:
A system for traversing a planned path in a marked facility, the system comprising:
a plurality of location markers affixed on a floor surface of the marked facility (Park ¶72 “cart robot 100 may recognize a marker disposed on the floor or wall of the space”), 
wherein the plurality of location markers are indicative of a plurality of locations in the marked facility (Park Figure 8, 52, 301d, 301e; and Park Figure 8-9, 53, 302a, 302b, 302c); 
and a transport vehicle, (FIG. 1; Park ¶ 18 “cart robot”; Park ¶79 “process of monitoring the movement status of the marker cart robot”)
that is configured to:  
receiving, a transit instruction instructing the transport vehicle to traverse the planned path, wherein the transit instruction includes details of at least first and second location markers; transiting, (Park ¶42 “The moving unit 190 moves the cart robot along the moving path generated by the control unit 250”; Park ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module.”; Park ¶67 “In particular, the artificial intelligence module of the control unit 250 can provide a decision function in the recognition of situations such as whether the cart robot 100 will move according to the marker in a special space or whether to move according to the user's control instead of following the marker's instruction. have”).  
transit from a first location in the marked facility to a second location in the marked facility for traversing the planned path (Park ¶30 “marker-following driving”; Park ¶81 “controller 250 classifies each marker, such as the first marker, the second marker, and the third marker, by using the shape or the blinking pattern of the marker photographed in the image. And the control unit 250 controls the movement of the cart robot in response to each marker”), 
wherein the first and second locations are indicated by first and second location
markers of the plurality of location markers (Park ¶81 “controller 250 classifies each marker, such as the first marker, the second marker, and the third marker, by using the shape or the blinking pattern of the marker photographed in the image.  And the control unit 250 controls the movement of the cart robot in response to each marker.”; Park Fig. 5, s31-s34; Park Fig. 8, 302a-302c; Park Fig. 9, 56; Park Fig. 10, 302f-302g; ), 
record a movement pattern thereof, (Park; ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module. In order to accumulate and store the position information, the controller 250 may store the position information of the transmission module 500 and the cart robot 100 as absolute position information (absolute coordinates) based on a predetermined reference point.”; Park ¶83 “When the control unit 250 recognizes the second marker, it calculates the moving speed of the robot in response to the recognized second marker”; Park ¶¶180-181 “the robot 100, in the process of performing SLAM, each sensor may acquire information and store it in an area having a high or low accuracy of position estimation.  And, by learning the stored information using the artificial intelligence module, it is possible to repeatedly reflect the acquired information of a region with low accuracy of position estimation or a region with high accuracy in the pose graph. To this end, the artificial intelligence unit of the controller 250 is a kind of learning processor, and the robot 100 processes numerical values for the position information accumulated and stored by the sensor, the information acquired by the sensor, and the accuracy of the position estimation to pose graph can be updated.”; Park ¶203 “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc.”; Park ¶210 “The control unit 250 may collect history information including user feedback on the operation contents or operation of the robot 100 and store it in a memory or artificial intelligence unit, or transmit it to an external device such as the AI server 700 . . The collected historical information may be used to update the learning model.”)
halt at an intermediate location based on a failure to detect the second location marker at the second location, (Park; ¶86 “If the second marker is not recognized, the cart robot 100 repeats step S32.”; Park ¶¶125-126 “At 57, when the camera sensor 260 can no longer photograph the line marker 301f , the controller 250 determines that the cart robot 100 has entered the special space 5 . In the special space (5), the cart robot 100 maintains a stationary state.")
wherein on reaching the first location, the transport vehicle re-attempts to transit from the first location to the second location. (Park; ¶86 “If the second marker is not recognized, the cart robot 100 repeats step S32”; Fig. 5, S31-S32).
Although Park discloses recording a movement pattern, Park fails to disclose that the recording of the movement pattern is by a transport vehicle while transiting 
Park also fails to disclose:
receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles
among the plurality of transport vehicles
However, Ito from the same field of endeavor, discloses:
receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles (Ito ¶185 “The file server 40 is connected with the guidance device 20 and the AGV 110 so as to be capable of communication. The file server 40 stores a guide command for each vehicle which is generated by the guidance device 20”),
among the plurality of transport vehicles, (Ito ¶263 “a reference vehicle selected from among the plurality of vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of selecting among a plurality of vehicles, as taught by Ito, in the system of Park, in order to solve problems of autonomous vehicles acting too independently which could cause collisions and deadlocks. (Ito ¶7 “problems may arise that cannot be avoided simply by each individual AGV performing autonomous travel, e.g., collision between AGVs and deadlocks.”)
Park in view of Ito fails to disclose:
that the recording of the movement pattern is by a transport vehicle while transiting 
 from the first location to the second location
and communicating, by the transport vehicle to the control server, an error notification
and identifying, by the control server, the second location marketer to be defective based on receiving the error notification
However, Gupta, from the same field of endeavor, discloses:
while transiting from the first location to the second location (Gupta ¶69 “The server processes the received marker image and/or the unique identification information associated with the marker, to transmit navigational information that is stored in a map database (also referred to herein as a marker map and described later with reference to FIG. 7) to the vehicle 16. By one embodiment, the server transmits navigational information to the vehicle 16 on a hop-by-hop basis”; Gupta ¶76 “When a navigation path is calculated for a particular vehicle 16, the navigation path may be stored in a separate database.”; Gupta ¶109 “Calculated transportation paths for each vehicle 16 are stored in a defined paths database 103.”;  Gupta ¶114 “The current positions of the vehicles 16 are stored in a vehicle location database 105.”; Gupta ¶167 “By one embodiment, the navigation path between adjacent markers 282 and 284 is divided into a plurality of segments. In an example, the navigation path between two adjacent markers can be divided into five hundred segments. As movement of the vehicle 16 commences, a timer and a wheel counter are initiated. A wheel counter measures the amount of rotation about each wheel of a vehicle 16. The combined wheel rotations can identify the direction and distance travelled by the vehicle 16.”; Gupta ¶168 “Furthermore, a segment counter maintains a record of the current segment.”)
communicating, by the transport vehicle to the control server, an error notification (Gupta ¶18 “A fourth type of message received by the vehicle navigator 104 from a vehicle 16 is an error message.”)
and identifying, by the control server, the second location marketer to be defective based on receiving the error notification (Gupta ¶118 “An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of choosing one vehicle out of a plurality of vehicles and communicating an error message associated with a defective marker, as taught by Gupta, in the system of Park, in order to accurately control multiple transportation vehicles in a precise manner. (Gupta ¶5 “that accurately controls (and monitors) the positions of the transportation vehicles in a seamless and computationally efficient manner.”)
Park in view of Ito, further in view of Gupta disclose fails to disclose:
and retrace a first path traversed to reach the intermediate location from the first location based on the recorded movement pattern.
However, Holger, form the same field of endeavor, discloses: 
retrace a first path traversed to reach the intermediate location form the first location based on the recorded movement pattern (Holger; ¶¶5-6 “Undo or optimally undo a previously driven trajectory, wherein storage means are also provided in order to store a previously driven trajectory”, “store a previously driven trajectory in a memory and reverse it, or store a previously driven trajectory in a memory and use further information on the surroundings and the vehicle in order to reverse the stored trajectory in an optimized manner.”; ¶15 “The standard maneuver “Undoing the last route traveled” can be used, for example, to repeat a parking process that has already been carried out, in order to correct the end position of the vehicle, for example.”; ¶18 “Undoing the last traveled route is also helpful if the vehicle has been maneuvered into a position that is unsuitable for further driving maneuvers. In this case, the driving maneuver can be reversed and a new attempt can be started.”; ¶20 “The last traveled route can be both a path traveled by the driver of the vehicle without assistance and a path planned by the driver assistance system. If the path is covered without the assistance of a driver assistance system, it is possible, for example, to store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered.”; ¶37 “ Fig. 6 “Undoing an unsuccessful maneuvering process”; ¶45 “In order to avoid such a collision, provision is made to reverse the last driving maneuver. Undoing is shown by an arrow 17. By undoing the last vehicle, the vehicle is moved back to the perpendicular parking lot 1 in the original parking situation.”  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the system of Park in Ito, further in view of Gupta, with the retracement taught in Holger, in order to return to the starting point.  This would be beneficial to not damage the transport vehicle when returning. “This can be helpful, for example, to avoid a collision.” (Holger ¶0016).    
Park in view Ito, further in view of of Gupta, and further in view of Holger fails to disclose:
an error notification when the transport vehicle reaches a threshold number of failures to detect the second location marker; 
However, Hiroyuki, from the same field of endeavor, discloses: 
when the transport vehicle reaches a threshold number of failures to detect the second location marker (Hiroyuki Fig. 6, “S103”; Hiroyuki ¶133 “set a value for the first threshold only when the marker detection fails at step 103”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the conditional method of when a transport vehicle reaches a threshold number of failures in marker detection, as taught by Hiroyuki, in the system of Park in view of Gupta, further in view of Holger, in order to detect an edge portion during the marker detection process. (Hiroyuki ¶133 “In this case, specifically, the information processing section 31 performs edge detection, and can set a threshold on the basis of change of brightness at an edge portion.”)

With respect to claim 8 and similarly 18,
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Hiroyuki discloses:
wherein the transport vehicle comprises a memory for storing the recorded movement pattern (Park ¶198 “In this case, the artificial intelligence unit may include a memory integrated or implemented in the robot 100”; ¶203, “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc. acquired by various sensors built into the robot 100 or the interface unit 230 may be stored”, ¶211 “The controller 250 may control at least some of the components of the robot 100 in order to drive an application program stored in the memory 170”).

With respect to claim 10 and similarly 20, 
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Hiroyuki discloses:
wherein the recorded movement pattern includes an angular alignment of the transport vehicle with respect to the first location marker, a speed of the transport vehicle, or a direction in which the transport vehicle is accelerating, at a plurality of time instances while the transport vehicle is transiting from the first location to the second location (Park ¶58 “In addition, the controller 250 controls the moving direction or the moving speed of the moving unit according to the change or magnitude of the force sensed by the force sensor 240. Alternatively, the controller 250 may control the moving unit 190 to provide more electric energy to the motor of the moving unit to control the moving speed.;” ¶74 “Accordingly, the controller 250 may calculate the moving speed or the moving direction of the cart robot in the space where the marker is disposed by determining the color, blinking pattern, or shape of the marker as one piece of information.”), 

Claims 3-5, 7, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo (US20180111609A1) (hereinafter “Woo”).
With respect to Claims 3 and 13, 
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Hiroyuki discloses:
a transport vehicle, (FIG. 1; Park ¶ 18 “cart robot”; Park ¶79 “process of monitoring the movement status of the marker cart robot”)
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Hiroyuki fails to disclose:
modifying, by the transport vehicle, a value of a counter from a first value to a second value based on the failure to detect the second location marker.  
Woo, from the same field of endeavor, discloses:
a transport vehicle modifying a value of a counter from a first value to a second value based on the failure to detect the second location marker. (Woo, Fig. 6, s616 count > third reference value, s612 increase count; ¶51 “Further, though not shown, the parking assist system 110 according to the embodiment may further include a counter. The counter is used to count the number of times of ending of reversing control due to a rear object or the number of times of storing/updating position information of a rear object with ending of the reversing control”; ¶80 “For example, if the third reference value of the counting value is set to 2, the system terminator 270 can end parking control when the first position information and the second position information of the rear object sensed in first reversing control and second reversing control are substantially the same as the result of comparing. Further, if the third reference value of the counting value is set to 3, the system terminator 270 can end parking control when the second position information and the third position information of the rear object sensed in second reversing control and third reversing control are substantially the same.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the transport vehicle of Park in view of Ito, further in view of Gupta, further in view of  Holger, and further in view of Hiroyuki to implement a value of a counter from a first value to a second value based on the failure to detect the second location marker , as disclosed by Woo in order to “end control when the position information of the rear object before and after the count is increased is substantially the same” (Woo, ¶0011).  This would be beneficial to communicate to the vehicle to stop moving and begin path reversal when a certain threshold has been reached so as to not enter this vehicle in a continuous loop.  (i.e. a set of instructions that are repeated until interrupted; this communication can interrupt the instructions.) (Woo ¶49 The system terminator 270 ends parking control… before and after the count is increased.”). 

With respect to Claims 4 and 14, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo disclose:
 the first path is retraced by the transport vehicle when the second value is less than a threshold value (Woo, Fig. 6, S608 “Distance to rear object < second reference value”; ¶0101 “After searching for the parking space, the parking assist system 110 controls the vehicle to reverse along a calculated parking path”.)

With respect to Claims 5 and 15, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo disclose:
wherein the transport vehicle is further configured to reset the counter to a default value based on a detection of the second location marker at the second location during the re-attempt to transit from the first location to the second location (Holger, ¶0100 “Before, while, or after searching for the parking space, the parking assist system 110 may reset basic variables. The parking assist system 110 can reset the position of a rear object and the count of the counter.”)

With respect to claims 7 and 17, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo disclose:
the second value is greater than a threshold value (Woo, Fig. 6, s616 count > third reference value). 
wherein the transport vehicle is further configured to communicate an error notification to a control server (Gupta ¶0118 “A fourth type of message received by the vehicle navigator 104 from a vehicle 16 is an error message.  An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16.  Error packets can also be sent to the vehicle navigator 104 when an instruction to the vehicle 16 cannot be processed by the vehicle 16”).  

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, further in view of Woo, and further in view of Shah (US20170193434A1) (“Shah”).
With respect to claim 6 and 16, Park in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo disclose:
wherein the transport vehicle is further configured to: 
detect a presence of a third location after the second location in the planned path when the second value is equal to a threshold value (Woo, S610, “store position of rear object”, second location; Woo, S614, “previous position = current position”, third location; Woo, S606, “entry rate >= first reference value”, second value is equal to a threshold value), 
However, Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo, fail to explicitly disclose:
 “wherein the third location is indicated by a third location marker; and transiting, by the transport vehicle, from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path, wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location”. 
However, Shah, from the same field of endeavor, discloses 
wherein the third location is indicated by a third location marker of the plurality of location markers (Shah, Fig. 5, “Waypoint 279”) 
and transit from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path (Shah, Fig. 5, “Defer Waypoint 275”, “Resume scan here 279”), 
wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location (Shah, Fig. 5, “Waypoint 275 Obscured”, “Reorder Waypoints”, “Resume scan here 279”, “Waypoint 279”.).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the  transport vehicle of Park in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Woo to detect a presence of a third location which is indicated by a third location marker among a plurality of location markers and transit from an intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path, wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location, as taught by Shah.  This would be beneficial to avoid damaging the transport vehicle from any crashes into objects.  (Shah ¶65 “modify the robotic system's path or modify an original order of remaining waypoints in order to avoid this object.”)

Claim 9, and similarly 19, are rejected under 35 U.S.C. 103 unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki, and further in view of Balutis (US20160165795A1) (“Balutis”).
With respect to claims 9 and 19, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki disclose: 
wherein the transport vehicle fails to detect the second location marker (Park; ¶86 “second marker is not recognized”). 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki fail to explicitly disclose:
 the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected. 
However, Balutis, in the same field of endeavor, discloses
when the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected (Balutis ¶0025 “the robot lawnmower 10 may enter the unteachable state when the operator pushes the robot lawnmower 10 into an area of the lawn 20 where the robot lawnmower 10 loses ability to determine its location, when the user is on a second teaching path that varies from a first teaching path, or when the user pushes the robot lawnmower too fast or over terrain that is too bumpy or tilted.”),
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Hiroyuki to recognize a failure to detect a location marker due to a speed of a vehicle being greater than a threshold speed, as disclosed by Balutis. This would be beneficial in order to communicate with further instructions back to the transport vehicle to slow it down. (Balutis ¶27 “If the human operator is pushing the robot lawnmower 10 too fast or too slow during the teaching mode, thus placing the robot in the unteachable state, the robot lawnmower 10 prompts the user to either increase or decrease the speed of the robot lawnmower.”) (unteachable state, i.e. failing to recognize the marker) (prompts the user to decrease the speed, i.e. sending instructions to the transport vehicle to slow down).

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to the claim 1 rejection under 35 U.S.C. 103, Applicant asserts (Amend. 9-10): 
Park does not describe a “control server” that communicates with a plurality of robots.
Examiner agrees, and now Park in view of Ito teaches receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles (Ito ¶185 “The file server 40 is connected with the guidance device 20 and the AGV 110 so as to be capable of communication. The file server 40 stores a guide command for each vehicle which is generated by the guidance device 20”)
Applicant additionally asserts (Amend. 10):
Holger describes an attempt to assist a car in parking space in a last driving maneuver may be reversed to avoid a collision… however, reversing a driving maneuver when parking is not the same as retracing, by the transport vehicle in a facility, a first path traversed to reach the intermediate location from the first location.
However, Holger describes “retrace a first path traversed to reach the intermediate location form the first location based on the recorded movement pattern” ((Holger; ¶¶5-6 “Undo or optimally undo a previously driven trajectory, wherein storage means are also provided in order to store a previously driven trajectory”, “store a previously driven trajectory in a memory and reverse it, or store a previously driven trajectory in a memory and use further information on the surroundings and the vehicle in order to reverse the stored trajectory in an optimized manner.”; ¶15 “The standard maneuver “Undoing the last route traveled” can be used, for example, to repeat a parking process that has already been carried out, in order to correct the end position of the vehicle, for example.”; ¶18 “Undoing the last traveled route is also helpful if the vehicle has been maneuvered into a position that is unsuitable for further driving maneuvers. In this case, the driving maneuver can be reversed and a new attempt can be started.”; ¶20 “The last traveled route can be both a path traveled by the driver of the vehicle without assistance and a path planned by the driver assistance system. If the path is covered without the assistance of a driver assistance system, it is possible, for example, to store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered.”; ¶37 “ Fig. 6 “Undoing an unsuccessful maneuvering process”; ¶45 “In order to avoid such a collision, provision is made to reverse the last driving maneuver. Undoing is shown by an arrow 17. By undoing the last vehicle, the vehicle is moved back to the perpendicular parking lot 1 in the original parking situation.”)
	Additionally, merriam-webster.com 1 describes retracing as “to go over or along (something, such as a course or path) again often in a reverse direction”.
	Additionally, the specification has no limiting definition of retrace that would differentiate reversing from retracing. Spec. ¶67 reads “For retracing… the transport vehicle 106a has to perform an angular rotation (e.g., θ °) to retrace the first path.” A 0 degree rotation would indicate that the transport vehicle is still aligned in the same direction as it performs retracement, which would be similar to reversal.
	Additionally, Applicant asserts (Amend 10-11):
	Additionally, regarding the recitation of "recording, by the transport vehicle, a movement pattern thereof while transiting from the first location to the second location," the Office Action cites to paragraph [0056] of Park which describes that the controller 250 accumulates and stores location information of a transmission module, and generates a movement path based on the stored location information." However, this is not the same as recording a movement pattern thereof while transiting from the first location to the second location. In other words, Park records two different locations, and generates path based on those two recorded locations, but it does not detect the actual movement pattern of the vehicle that occurs between those two locations.
Examiner agrees, however now in lieu of the amended claims, Park in view of Ito, further in view of Gupta recites “recording, by the transit vehicle, a movement pattern thereof while transiting from the first location to the second location” (Park; ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module. In order to accumulate and store the position information, the controller 250 may store the position information of the transmission module 500 and the cart robot 100 as absolute position information (absolute coordinates) based on a predetermined reference point.”; Park ¶83 “When the control unit 250 recognizes the second marker, it calculates the moving speed of the robot in response to the recognized second marker”; Park ¶¶180-181 “the robot 100, in the process of performing SLAM, each sensor may acquire information and store it in an area having a high or low accuracy of position estimation.  And, by learning the stored information using the artificial intelligence module, it is possible to repeatedly reflect the acquired information of a region with low accuracy of position estimation or a region with high accuracy in the pose graph. To this end, the artificial intelligence unit of the controller 250 is a kind of learning processor, and the robot 100 processes numerical values for the position information accumulated and stored by the sensor, the information acquired by the sensor, and the accuracy of the position estimation to pose graph can be updated.”; Park ¶203 “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc.”; Park ¶210 “The control unit 250 may collect history information including user feedback on the operation contents or operation of the robot 100 and store it in a memory or artificial intelligence unit, or transmit it to an external device such as the AI server 700 . . The collected historical information may be used to update the learning model.”; Gupta ¶69 “The server processes the received marker image and/or the unique identification information associated with the marker, to transmit navigational information that is stored in a map database (also referred to herein as a marker map and described later with reference to FIG. 7) to the vehicle 16. By one embodiment, the server transmits navigational information to the vehicle 16 on a hop-by-hop basis”; Gupta ¶76 “When a navigation path is calculated for a particular vehicle 16, the navigation path may be stored in a separate database.”; Gupta ¶109 “Calculated transportation paths for each vehicle 16 are stored in a defined paths database 103.”; Gupta ¶114 “The current positions of the vehicles 16 are stored in a vehicle location database 105.”; Gupta ¶167 “By one embodiment, the navigation path between adjacent markers 282 and 284 is divided into a plurality of segments. In an example, the navigation path between two adjacent markers can be divided into five hundred segments. As movement of the vehicle 16 commences, a timer and a wheel counter are initiated. A wheel counter measures the amount of rotation about each wheel of a vehicle 16. The combined wheel rotations can identify the direction and distance travelled by the vehicle 16.”; Gupta ¶168 “Furthermore, a segment counter maintains a record of the current segment.”) Therefore, it can be seen that the combination of Park in view of Ito, and further in view of Gupta can record a movement pattern while transiting.
Additionally, Applicant asserts (Amend. 12): 
Woo, Shah, Gupta, and Balutis have been considered but fail to remedy the deficiencies
of Park and Holger with regard to amended Claim 1.
Examiner agrees, however, now Park (WO2020256179A1) in view of Ito (US 20190227571A1), further in view of Gupta (US20180329426A1), further in view of Holger (DE102010030208A1), and further in view of Hiroyuki (US20120257788) now disclose claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/retracing